COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Rail Logix Dayton, LLC
Appellate case number:        01-22-00448-CV
Trial court case number:      2021-77903
Trial court:                  270th District Court of Harris County
        Relator, Rail Logix Dayton, LLC, filed a petition for writ of mandamus challenging
the trial court’s May 9, 2022 order denying Rail Logix’s “Amended Rule 91a Motion to
Dismiss” the causes of action asserted against Rail Logix by real party in interest The
HouReal Corporation. In connection with its mandamus petition, Rail Logix filed a motion
to stay the trial court proceedings pending this Court’s review of its petition for writ of
mandamus, arguing that a stay is necessary to “ensure that the parties’ and the trial court’s
resources are not spent litigating a case that has no merit.”
        On August 23, 2022, this Court granted Rail Logix’s motion and stayed trial court
proceedings in trial court case number 2021-77093 pending resolution of the mandamus
petition. On September 7, 2022, real party in interest, Rescue Concepts, Inc., filed an
“Unopposed Motion to Amend” the Court’s August 23, 2022 order staying the underlying
litigation. Rescue Concepts’s motion notes that the underlying litigation was filed by
HouReal against, among others, relator and Rescue Concepts. However, on April 7, 2022,
the trial court dismissed the causes of action alleged by HouReal against Rescue Concepts
under the Texas Citizens Participation Act.
        In its motion, Rescue Concepts “now seeks to sever HouReal’s dismissed claims
into a new cause number to seek attorneys’ fees,” and requests that we amend our August
23, 2022 order staying the underlying litigation to allow the severance. Rescue Concepts’s
motion includes a certificate of conference stating the relief requested in the motion is not
opposed by HouReal or Rail Logix. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).
       Rescue Concepts’s motion is granted. See TEX. R. APP. P. 52.10. We amend our
August 23, 2022 order staying proceedings in trial court case number 2021-77903 and lift
our stay to permit the trial court to consider Rescue Concepts’s request to “sever HouReal’s
dismissed claims into a new cause number.” All other proceedings in trial court case
number 2021-77903 remain stayed pending the disposition of Rail Logix’s petition for
writ of mandamus or further order of this Court.
      It is so ORDERED.

Judge’s signature: _____/s/ April Farris_________
                    Acting individually  Acting for the Court

Date: ____September 13, 2022_____




                                         2